Title: To John Adams from Thomas Barclay, 24 November 1785
From: Barclay, Thomas
To: Adams, John


          
            Dear Sir
            Paris 24 Novr.
          
          I wrote you Yesterday advising My Bill on you to M Grand No. 6 for Two Hundred pounds Sterling—
          I shou’d have been before this time on the road to Madrid, but Mr. De Beaumarchais having had his Accounts returned from America with a Reference to me, M. Jefferson thought I ought to give them an Examination so that No reflections hereafter shou’d lye on one of the Servants of the Public, for having declined that business— I have Now made it, and wait only for some Vouchers which I have written to Mr. De Beaumarchais to lay before me If this is done I shall proceed immediately to a Settlement; and if it is not done he will have No person to Blame but himself—
          The affairs with Algiers Claiming an Immediate attention Mr. Lamb and Mr. Randle went from hence fifteen or sixteen days ago, Part of the Extraordinary time which I have spent here has been engaged in procuring the Best Information in my power respecting the Business I am Going on, and the result of those enquiries is that it is Usual to make one Present to the Emperor at the first Audience, and another at taking leave, Exclusive of some necessary to be Distributed among his Family and those who are about his person— I wrote you some time ago that I thought the Value of Twenty thousand livres wou’d be sufficient to begin with, but on Examining the lists of Presents made by other Powers, I Conclude it will be Necessary, at the Very least, to Double that sum, and indeed I beleive to go farther— I have availd my self of the Delay to Chuse with Caution the Necessary Articles and a Great Part of them are such as will sell without loss, if a failure shou’d happen to the Negociation— Those that I have purchased are Swords, Pistols, Snuff Boxes, two Very Rich Umbrellas, watches, a Clock, Lawns and Cambricks to the amount of Twenty thousand livres, the things I want are Rings Silk and Cloth for Vests, Velvits, Brocade Satin, some Rich Toys, Gold and Silver lace, Silver watches—together with some Lawns Cambricks and Muslins which I have orderd to be bought at L’orient, of which when the whole is Compleated I shall send you an Account— Having received All my Papers from Mr. Jefferson, some letters of Recommendation from the Marechal de Castries, and an order for My Passports to the Ferme General, I wait only until I Can arrange the account of M. De Beaumarchais, when I shall set out for L’Orient and pass immediately to Spain, through Bordeaux— I Beg you will beleive Me with the greatest Esteem and Respect, / Dear Sir / Your Most obed / Servant—
          
            Thos Barclay
          
        